PER CURIAM.
This is an appeal by the defendant below from a final decree entered against it in a suit to foreclose a mortgage on its property.
Appellant contends that the chancellor erred in entering the final decree of foreclosure because the evidence supported its contention that the mortgage payments were not in default. We find appellant’s contention be without merit. The record reveals that there is competent substantial evidence which sustains the decree entered by the chancellor.
Finding no reversible error the decree appealed from is affirmed.
Affirmed.